Citation Nr: 1424205	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On his April 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board.  Subsequently, in a September 2012 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2013).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is related to acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claims of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.

II.  Legal Criteria

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to acoustic trauma during active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record establishes a current diagnosis of bilateral hearing loss and tinnitus on the January 2012 Compensation and Pension Examination.  The VA audiologist who examined the Veteran stated that the Veteran reported military noise exposure.  Additionally, based on the Veteran's military occupational specialty (MOS) as an artillery survey specialist, and reported military duties involving howitzers, the Board concedes acoustic trauma. The Veteran is also considered competent to report the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent, such as tinnitus);  see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board therefore finds that the first two elements of service connection, a current disability and in-service injury, are demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran satisfies the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Id.  In a January 2012 Compensation and Pension Audio Examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears, and tinnitus, but concluded that the Veteran's hearing loss and tinnitus was not caused by, or a result of, military noise exposure.  The examiner's rationale denying a nexus for both hearing loss and tinnitus was that a comparison of the Veteran's enlistment audio examination, which did not note hearing loss or tinnitus prior to service, to his separation audio examination, did not reveal a standard threshold shift in hearing in either ear at separation.  The VA examiner did note that "[t]innitus is known to be caused by excessive noise exposure and consistent with hearing loss and/or standard threshold shift."  The Board notes that the absence of documented hearing loss or tinnitus while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In a March 2012 letter, the Veteran's sister, P. W. M., wrote that ever since the Veteran came home for Thanksgiving in November 1963, he had difficulty hearing, repeatedly asking "What?" during conversations.  She wrote that the Veteran stated that working around howitzers caused his ears to ring and caused problems with his hearing.  The Veteran's sister wrote that his hearing problems and tinnitus have been ongoing and continuous since November 1963.

In a March 2012 letter, the Veteran wrote that he was exposed to high decibel gun fire during his active service as a survey specialist for howitzers.  He cited the National Institutes of Health, National Institute on Deafness and Other Communications Disorders that "hearing loss can be caused by a one-time exposure to an intense 'impulse' sound, such as an explosion, or by continuous exposure to loud sounds over an extended periods of time... Long or repeated exposure to sounds at or above 85 decibels can cause hearing loss..."

The Board finds that the January 2012 Compensation and Pension Audio Examination is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner diagnosed the Veteran with both bilateral hearing loss and tinnitus and noted that the Veteran was exposed to hazardous noise while in service.  He denied a nexus between the conceded in-service noise exposure and the Veteran's current disabilities because there was no threshold shift in the Veteran's hearing during service.  A threshold shift in hearing is not necessary for entitlement to service connection for hearing loss or tinnitus.  See Ledford, at 89.   As such, the Board finds that the January 2012 Compensation and Pension Examination is of diminished probative value.  

The Board finds that the continuity of symptoms reported by the Veteran and his sister are credible and of greater probative weight than the January 2012 Compensation and Pension examiner's opinion.  As such, all the elements necessary for establishing service connection are therefore met and affording the Veteran the benefit of the doubt, entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107a (West 2002); 38 C.F.R. § 3.102 (2013).









ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


